        Case 1:18-cr-00530-LGS Document 27 Filed 03/14/19 Page 1 of 5   1
     J2c1vicc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 Cr. 530 (LGS)

5    NAZEER VICKERS,

6                     Defendant.                   Conference

7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 12, 2019
9                                                  11:35 a.m.

10
     Before:
11
                           HON. LORNA G. SCHOFIELD,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: MARY E. BRACEWELL
17        Assistant United States Attorney

18   FEDERAL DEFENDERS OF NEW YORK INC.
          Attorneys for Defendant
19   BY: CHRISTOPHER A. FLOOD, ESQ.

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 27 Filed 03/14/19 Page 2 of 5         2
     J2c1vicc

1               (Case called)

2               THE DEPUTY CLERK:    Counsel, please state your name for

3    the record.

4               MS. BRACEWELL:    Good morning, your Honor.      Mollie

5    Bracewell for the government.

6               THE COURT:   Good morning.

7               MR. FLOOD:   Your Honor, good morning.       Christopher

8    Flood, Federal Defenders of New York.        I'm here with Mr. Nazeer

9    Vickers.

10              THE COURT:   Okay.   Good morning.

11              Good morning, Mr. Vickers.

12              THE DEFENDANT:    Good morning.

13              THE COURT:   So we are here for a conference.           Could I

14   have a report from the government, please.

15              MS. BRACEWELL:    Yes, your Honor.     We've produced

16   additional discovery earlier this week, which consisted of the

17   contents of certain phones belonging to Mr. Vickers that the

18   FBI was recently able to get into.        We've produced those

19   materials, and I understand that defense counsel needs

20   additional time to review them.       There may have also been a

21   miscommunication about the pickup of production, but we will

22   put it in their hands by the end of the day.

23              In addition, we are actively engaged in plea

24   discussions, so there's the possibility of a pretrial

25   disposition.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 27 Filed 03/14/19 Page 3 of 5       3
     J2c1vicc

1              THE COURT:    Okay.   Thank you.

2              Let me hear from the defendant.        What do you propose

3    today about all of this material from the phones?

4              MR. FLOOD:    Yes, your Honor.     It's true, we have not

5    actually obtained the discovery production yet, but it appears

6    to be somewhat voluminous.      So what I'm asking the Court for is

7    about a 45-day range, at which point we can either return for a

8    conference or report to the Court by letter.         Of course during

9    that time we'll be trying to see if we can't reach an agreement

10   as to the ultimate outcome, and if not, we would come back,

11   either by letter or, again, at a conference, and be setting any

12   motion schedule, because there are potentially some Fourth

13   Amendment issues lurking here.

14             THE COURT:    So that means quite a long extension,

15   because first you need to review the documents and then perhaps

16   file motions, but why don't we do this.        Why don't we have both

17   a letter and a conference.      We can always cancel the conference

18   if we don't need it, and you can make your speedy trial request

19   in the letter and request the conference be canceled if you

20   think that's appropriate.

21             On the other hand, if we're setting a trial date, what

22   I would do, probably just because it's easier, is have a

23   conference and set the trial date at the conference.

24             So why don't I ask for your status letter by -- could

25   I have it by March 19th, a little over a month?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 27 Filed 03/14/19 Page 4 of 5      4
     J2c1vicc

1              MR. FLOOD:    That's fine.

2              THE COURT:    Okay.    So let's do March 19th, and then

3    we'll have the conference a week later, March 26th, let's say

4    at 11.

5              MR. FLOOD:    That's fine.    Your Honor, if I could --

6              THE COURT:    And is there anything else we need to deal

7    with?

8              MR. FLOOD:    Just one clarification.

9              THE COURT:    Yes.

10             MR. FLOOD:    I assume the letter is a joint letter from

11   the parties; that's what the Court's seeking.

12             THE COURT:    Yes.    A joint letter, first of all, where

13   the defense is as far as review of documents and thoughts about

14   filing motions, and any suggestions about how we should

15   proceed, by conference or anything else.         If you're close to

16   perhaps a disposition in your settlement discussions, you might

17   ask to do it on the conference date or sometime before or after

18   that, whatever is happening.       Okay?

19             MR. FLOOD:    Understood.    Thank you.

20             THE COURT:    All right.

21             MS. BRACEWELL:     Your Honor, the government would move

22   to exclude time until March 26th so that the defense has

23   additional time to review discovery and consider any possible

24   motions they might like to bring.

25             THE COURT:    Any objection?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 27 Filed 03/14/19 Page 5 of 5   5
     J2c1vicc

1              MR. FLOOD:    No, your Honor.

2              THE COURT:    So hearing no objection, I'll exclude the

3    time between now and March 26th to permit the completion of

4    discovery, the possible filing of motions, discussion of a

5    possible disposition.     I find that the ends of justice served

6    by excluding the time between now and March 26th outweigh the

7    best interests of the public and the defendant in a speedy

8    trial under 18 U.S.C. Section 3161(h)(7)(A).

9              Thank you.    We're adjourned.

10             MR. FLOOD:    Thank you, your Honor.

11             THE DEPUTY CLERK:     All rise.

12                                      o0o

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
